Citation Nr: 0212667	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-18 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.

(The underlying issue of entitlement to service connection 
for hypertension will be subject to a later decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964 and from September 1980 to September 1984.  He 
was on active duty for training from April 29 to August 9, 
1986.

The Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), denied entitlement to service 
connection for hypertension and a heart condition by a rating 
action issued in October 1993.  The veteran was notified of 
this decision on December 7, 1993; he did not submit a timely 
notice of disagreement with this decision.

This appeal arose from an April 2000 rating decision of the 
Muskogee, Oklahoma RO, which denied entitlement to service 
connection for hypertension.

As noted above, this issue was previously denied by the RO in 
1993.  Therefore, the issue has been characterized as noted 
on the title page of this decision.  Given the outcome of the 
decision below, it is found that there is no prejudice to the 
veteran in the Board of Veterans Appeals (Board) handling 
this issue without first referring it to the RO.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board is undertaking additional development on service 
connection for hypertension pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hypertension in October 1993; the veteran was notified of 
this decision on December 7, 1993.  He did not file a timely 
appeal.

2.  Evidence submitted since the October 1993 decision is 
relevant to and probative of the question whether the 
appellant's diagnosed hypertension is related to his periods 
of service and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for hypertension has been submitted.  38 U.S.C.A. 
§§ 5107(a), 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  These amendments altered the definition 
of what constitutes "new and material" evidence, see 
38 C.F.R. § 3.156(a) (2002), as well as redefining the 
application of the duty to assist, see 38 C.F.R. § 3.159(c) 
(2002), and finding that medical examinations and opinions 
are required only after new and material evidence has been 
presented, see 38 C.F.R. § 3.159(c)(4)(iii) (2002).  However, 
these amendments are only effective prospectively for claims 
filed on or after August 29, 2001.  Therefore, since this 
appellant's claim was filed in December 1999, the definition 
of "new and material" evidence effective at that time will 
be used.  

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A.§ 5108 (West 1991).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is 'an approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

A review of the evidence of record at the time of the October 
1993 rating decision included the veteran's service medical 
records from his 1961 to 1964 period of service, which showed 
no complaints of or treatment for hypertension.  His January 
1961 entrance examination and his November 1963 separation 
examination noted that his blood pressure was within normal 
limits.  The veteran re-entered service in 1980.  On February 
11, 1981, he complained of chest pain, shortness of breath 
and diaphoresis.  His blood pressure readings were noted to 
be 160/110, 140/100 and 120/88.  From February 13 to 23, 
1981, he underwent a blood pressure study, where his readings 
were taken several times per day.  All the readings were 
normal.  It was determined that he had had an acute anxiety 
reaction/hyperventilation episode which had been precipitated 
by wearing an M17 protective mask.  His blood pressure 
readings throughout the remainder of his service were normal.  
Hypertension was not diagnosed during service.

The veteran underwent an examination of his low back in 
January 1985.  His blood pressure was 118/80.  

The veteran served on active duty for training from April 29 
to August 9, 1986.  He was authorized continuation of pay and 
allowance for an appointment on September 29, 1986.  He was 
then hospitalized for complaints of chest pain and shortness 
of breath.  He was noted to have cardiomyopathy and coronary 
artery disease, which were felt to be most likely related to 
alcohol use.  There was no indication of hypertension, since 
all but two of many blood pressure readings recorded during 
the hospitalization were normal.  

In October 1986, blood pressure was 132/90.  It was noted 
that the veteran had received extensive evaluations for 
cardiac complaints and they had been negative.  

The veteran was afforded a VA examination in September 1993.  
He claimed that he had been treated for hypertension for 10 
to 15 years; in 1986 he was hospitalized for chest pain, 
after which it was found that he had coronary artery disease.  
His blood pressure readings were 154/94 (sitting); 160/100 
(standing); and 156/96 (sitting).  Hypertension was 
diagnosed.  

The evidence added to the record since the October 1993 
decision included a VA Joints examination conducted in 
February 1996.  At that time, he blood pressure was 156/94.  
In December 1999, a VA physician noted that the veteran's 
service records had shown hypertension back to at least 1981.  
Therefore, it was opined that hypertension had begun in 
service.  In December 2000, he was awarded Social Security 
Administration benefits based on heart and kidney disease.

After a careful review of the evidence of record, it is found 
that the evidence submitted since the October 1993 denial of 
the claim, including the December 1999 opinion of the VA 
physician, is clearly relevant to and probative of the 
question of whether the veteran's hypertension had its onset 
during active service.  Taking this evidence as credible, for 
the sole purpose of the claim to reopen, it is found that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  When there is such 
evidence, "[t]his does not mean that the claim will always 
be allowed, just that the case will be reopened and the new 
evidence considered in the context of all other evidence for 
a new determination of the issues."  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hypertension, 
and to this extent only, the claim is granted.



		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

